Citation Nr: 1434997	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA education benefits in the amount of $3000.00, to include whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from March 2001 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request for waiver of recovery of the overpayment on the basis of bad faith.  The Board has reviewed the Veteran's education file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  In December 2009, the Veteran requested an advance payment of Chapter 33 educational assistance benefits in the amount of $3000, thereby creating a valid debt.

2.  The overpayment of VA education benefits in the amount of $3000.00 was properly created.  

3.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

4.  The fault of VA in the creation of the debt outweighs the fault of the Veteran.   

5.  Recovery of the amount of the debt in the calculated amount of $3000.00 would be against equity and good conscience.



CONCLUSIONS OF LAW

1.  The overpayment in the amount of $3000 was properly created.  38 U.S.C.A. 
§§ 3319, 3695 (West 2002); 38 C.F.R. §§ 21.4020(a) , 21.9550, 21.9570 (2013).

2.  The Veteran is entitled to a waiver of recovery of overpayment of VA education benefits in the calculated amount of $3000.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code.  Furthermore, because the Board is granting the appeal, a discussion of any due process concerns, if present, in connection with the appeal for a waiver is not needed.  See 38 C.F.R. § 3.103 (2013).

Waiver of Overpayment Legal Criteria

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  In other words, any indication that the appellant committed fraud, misrepresentation of a material fact, or bad faith/lack of good faith in connection with the receipt of VA benefits precludes the granting of a waiver of recovery of the overpayment.

The Court defines bad faith as, "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) describe bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with the intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  A lack of good faith is defined under VA law as, "the absence of an honest intention to abstain from taking unfair advantage of the holder and/or the government."  38 C.F.R. § 1.965(b)(3).

There shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined by a regional office Committee on Waivers and Compromises that collection would be against equity and good conscience.  38 C.F.R. § 1.962 (2013).  The standards of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor - where actions of the debtor contribute to the creation of the debt; 
(2) balancing of faults - weighing fault of the debtor against VA fault; (3) undue hardship - whether collection would deprive the debtor or his family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which these benefits were intended; (5) unjust enrichment - where failure to make restitution would result in an unfair gain to the debtor; and (6) changing position to one's detriment - where reliance on VA benefits results in the relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a); see generally Cullen v. Brown, 5 Vet. App. 510 (1993).

Waiver of Overpayment Analysis

The Veteran seeks waiver of recovery of the overpayment of VA education benefits in the amount of $3000.00.  The Veteran asserts that he applied online for advance payment of VA education benefits because it was his understanding, after reading the eligibility criteria on the website, that he was eligible for the benefits based on his enrollment at a community college at the time of the application.  He maintains that he would not have accepted the education benefits from VA if he had known that he was not eligible for the advance payment.  He further contends that repayment of the debt would cause financial hardship because he has limited sources of income and numerous bills that have accumulated over the years.  See January 2011 VA Form 9.  

After review of the record, the Board finds that the overpayment of VA education benefits in the amount of $3000.00 was properly created.  On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that, "students should be focusing on their studies, not worrying about financial difficulties."  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  In this case, a payment history record shows that, in December 2009, the Veteran requested and received an advance payment in the amount of $3000 for Post-9/11 GI Bill (Chapter 33) VA education benefits.  Given that the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of VA education benefits was properly created.  

The Board next finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  In the June 2010 denial of the request for waiver of recovery of the overpayment in the amount of $3000, the Committee found that there was bad faith on the Veteran's part when he requested the advance payment of VA education benefits in the amount of $3000 because the Veteran then certified that he was enrolled in school for the Fall 2009 term, was eligible for VA education benefits, had not yet received payments due for Fall 2009, and understood that he would have to repay the advance or any duplicate payment made to him.  The Committee further explained that the Veteran had presented no evidence that he was either enrolled in school for Fall 2009 or had applied for VA education benefits, and either knew or should have known that he was eligible for the advance payment of VA education benefits.  

However, even after the Board requested from the RO all evidence underlying the Veteran's application for an advance of education benefits in the Fall of 2009 and his enrollment status for that semester, the record contains no documentation showing that the Veteran made any misrepresentations to VA at the time that he applied for VA education benefits in December 2009, including being enrolled in school for the Fall 2009 term and not having received payments due for Fall 2009.  Rather, in statements submitted in support of the appeal, the Veteran has written, that he mistakenly believed that he was entitled to advanced payment of VA education benefits because he was "enrolled" in a community college at the time he applied in December 2009.  See January 2011 VA Form 9.  He has submitted a registration statement dated in November 2009 (i.e., before filing the December 2009 application for advance payment of VA education benefits) showing that he was, in fact, registered for four courses at a community college scheduled to begin in the Spring of 2010.  

The Board notes that the Veteran misunderstood that being "registered" for classes at a community college at the time he filed the application with VA for advance payment meant that he was "enrolled" in such classes at that time; however, in the absence of evidence showing that the Veteran intentionally misrepresented that he was enrolled in community college for the Fall of 2009 at the time that he applied for advance payment of VA education benefits and either knew or should have known that he was applying for benefits to which he was not entitled, the Board finds the Veteran's statements to be credible.  The Veteran has provided reasonable explanation for why he mistakenly believed that he was entitled to advance payment of VA education benefits; therefore, the Board finds that the Veteran's actions do not represent intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith in the creation of the overpayment of $3000 for VA education benefits.  In consideration thereof, the Board will next consider whether recovery from the Veteran of this overpayment would be against the principles of equity and good conscience, utilizing the factors described at 38 C.F.R. § 1.965(a).

After review of the record, the Board finds that there is significant fault on the part of VA in creation of the Veteran's debt.  In December 2009, VA approved the Veteran's request for advance payment of VA educational benefits in the amount of $3000.00 when he neither was enrolled in school for Fall 2009 nor had applied for VA education benefits.  

The Board finds that the Veteran is at some fault for failing to review and consider carefully the eligibility criteria for advance payment of Chapter 33 VA educational benefits before filing the December 2009 application for benefits.  The Veteran's action, in part, caused creation of the debt.    

The Board finds that payment of the debt would result in undue financial hardship to the Veteran.  According to the February 2010 VA Form 5655 (Financial Status Report), the Veteran received no income and had living expenses in the amount of 258.00, which were being temporarily paid by his parents.  He also reported being separated and receiving no income from his spouse, and being a full-time student at the time that the overpayment was created.  Although the Veteran has since been awarded VA disability compensation and is receiving approximately $800 dollars per month, he has credibly reported that he is financially strained due to very few financial resources, a divorce, and numerous bills that had accumulated over time.  The evidence shows that the Veteran would be deprived of the basic necessities as a result of repayment of the debt.  

The Board finds that the Veteran was unjustly enriched by receiving benefits to which he was not entitled.  The Veteran received an advance payment of $3000 for VA educational benefits when he was not enrolled in school for Fall 2009 and had not previously applied for VA education benefits.

The Board finds that the Veteran changed his position to his detriment due to the receipt of VA educational benefits in the amount of $3000.  The Veteran has specifically stated that he would not have applied for and accepted the advance payment of VA education benefits if he had known that he was not eligible for the benefits because he had no way of paying the money back.   The Board finds the Veteran credible in this regard.  

The Board finds that recovery of the Veteran's VA educational benefits would nullify the objective for which the benefits were intended.  The Veteran received the benefits for educational assistance, and there is no indication in the record that he did not use the money for that purpose.  

After weighing all of the factors described at 38 C.F.R. § 1.965(a), the Board finds that the Veteran's payment of the debt would be against equity and good conscience; therefore, the Veteran is entitled to waiver of the debt in the amount of $3000.00.


ORDER

A waiver of recovery of the overpayment of VA education benefits in the amount of $3000.00 is granted. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


